Citation Nr: 0919174	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  09-06 348	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
September 2007 decision by the Board of Veterans' Appeals 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
chronic strain of the lumbosacral spine of musculoligamentous 
origin.

2.  Whether there was clear and unmistakable error in a 
September 2007 decision by the Board of Veterans' Appeals 
which found that a January 1987 rating decision that denied 
service connection for residuals of back injury did not 
contain clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Robert. A. Laughlin, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTTION

The Veteran in this case served on active duty from May 13, 
1986 to June 20, 1986.  

On September 25, 2007, the Board of Veterans Appeals (Board) 
rendered a decision that found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for chronic strain of the lumbosacral spine of 
musculoligamentous origin; and that a January 1987 rating 
decision did not contain clear and unmistakable error (CUE) 
in its failure to grant service connection for residuals of 
back injury.   

In October 2007 the Board received correspondence from the 
Veteran entitled: "Motion to Reconsider of this decision of 
9/25/07 and as follows: Motion to Vacate this decision, 
Motion for Revision of this decision base on CUE or New 
Evidence..."  

In March 2008, the Board responded to the motion for 
reconsideration and denied the motion.  Also in March 2008, 
the Board responded to the request to vacate the decision and 
denied that request.  This decision addresses the third prong 
of the Veteran's October 2007 correspondence, which asserted 
CUE in the September 2007 Board decision.  


FINDINGS OF FACT

1.  On October 2, 2007, a motion was filed for revision of 
the September 25, 2007 Board decision based on clear and 
unmistakable error (CUE).  

2.  On February 13, 2009, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") vacated and 
remanded the Board decision of September 25, 2007.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2008).

The Court has vacated and remanded the September 25, 2007 
Board decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed.


ORDER

The motion is dismissed.



	                       
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



